Citation Nr: 9934471	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for status post 
bilateral ovarian cystectomies, and uterine fibroid.

2.  Entitlement to an evaluation in excess of 10 percent for 
sarcoidosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




INTRODUCTION

The veteran had active service from December 10, 1990 to June 
13, 1991, and from October 15, 1991 to September 22, 1992, 
with periods of Active Duty, Special Work from May 30, 1995 
to September 29, 1995, and from October 2, 1995 to February 
17, 1996.  An additional three months and twenty-three days 
of active service had not been verified as of the Board of 
Veterans' Appeal (Board)'s previous consideration of this 
matter in March 1997.  The Board's remand of March 1997, in 
part, sought to verify this service and obtain pertinent 
treatment records connected therewith.  A review of the 
record reveals that the requested development led to the 
verification of a period of three months and twenty-three 
days of active duty for training with the Army National Guard 
from August 28, 1978 to December 20, 1978, and subsequent 
National Guard service from December 1980 to May 1984.

The Board further notes the remaining action that was 
requested by the Board in its previous remand in March 1997 
has been accomplished to the extent possible, and that this 
matter is now ready for appellate consideration.

The Board also notes that during the pendency of this appeal, 
the rating criteria for respiratory disorders were revised 
effective October 7, 1996, and that the Board has therefore 
separated the issue of entitlement to an increased rating for 
service-connected sarcoidosis into two separate issues to 
comport with the change in rating criteria.  More 
specifically, the Board observes that in the case of Rhodan 
and Haywood v. West, 12 Vet. App. 55 (1998), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that 38 U.S.C.A. 
§ 5110(g) (West 1991) prohibited the retroactive application 
of the revised criteria for rating mental disorders to award 
or increase a disability rating prior to the effective date 
of "the Act or administrative issue."  Accordingly, the 
Court held that "for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim."  12 Vet. App. at 57.  Consequently, 
pursuant to Rhodan, it is likely that the effective date of 
an increased rating under the revised criteria for 
respiratory disorders could not be awarded prior to October 
7, 1996, the effective date of the change in the rating 
criteria.  As a result, the issue as to entitlement to an 
increased evaluation for sarcoidosis for the period of 
October 7, 1994 to October 6, 1996 will be based solely on 
the criteria in effect at that time. 


FINDINGS OF FACT

1.  Bilateral ovarian cysts and uterine fibroid clearly and 
unmistakably preexisted service, and there is no evidence 
that bilateral ovarian cysts and uterine fibroid underwent an 
increase in basic pathology during service.

2.  The veteran's service-connected sarcoidosis is not 
manifested by symptoms that did not more nearly approximate 
moderate, severe or pronounced impairment.

3. Pulmonary function studies in November 1997 showed forced 
expiratory volume (FEV)-1 was at 77 percent, FEV-1/forced 
vital capacity (FVC) was at 76 percent, actual, and 84 
percent, predicted, and DLCO was at 90 percent.

4. No pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids is currently demonstrated.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for status 
post bilateral ovarian cystectomies, and uterine fibroid, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for an evaluation in excess of 10 
percent for sarcoidosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6603 (effective prior to October 7, 1996), 
4.97, Diagnostic Codes 6600, 6846 (effective October 7, 
1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Status Post 
Bilateral Ovarian Cystectomies, and Uterine Fibroid

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997). 

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  Id.  
Furthermore, a claim that is not well grounded must be 
denied.

It is noted that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  The veteran's history 
at the induction examination, alone, will not constitute a 
notation of a condition.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304. A private pelvic ultrasound from O. S. Hospital, 
dated in April 1990, was interpreted to reveal a round area 
within the uterine fundus measuring approximately 2.4 
centimeters (cm) in diameter and believed to likely represent 
a uterine fibroid.  The right ovary was enlarged and 
contained a round cyst which measured 4.4 cm in diameter, and 
the left ovary was also enlarged and contained an ovoid cyst 
of approximately 3.5 by 5.3 cm.  The impression was small 
uterine fibroid and bilateral ovarian cysts. November 1990 
records from a United States Army Clinic in Rock Island, 
Illinois, indicate that the veteran had had cysts removed 
from both her ovaries and uterus in May 1990.  Thus, the 
Board finds that the veteran's uterine fibroid and bilateral 
ovarian cysts clearly and unmistakably preexisted service, 
and that the presumption of soundness is therefore rebutted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

Having found that the veteran's uterine fibroid and bilateral 
ovarian cysts preexisted service, the Board notes that a 
preexisting disease or injury will be considered to have been 
aggravated by active service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability was due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The Court, in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991), 
specifically indicated that the question to be answered is 
whether the underlying condition, rather than merely the 
symptoms, increased in severity.    

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post operative scars, or absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

Service medical records from April and May 1991 reveal that 
in April 1991, the veteran continued to complain of lower 
abdominal pain and intermittent lower abdominal pain around 
her surgical incision.  In May 1991, the veteran complained 
of intermittent lower diffuse abdominal tenderness for the 
previous six weeks and the impression was right ovarian cyst.  
Later in May 1991, however, it was noted that at the time of 
her previous examination, the veteran had been provided with 
certain medication, and that at this time, ultrasound 
examination revealed fibroids with normal ovaries and no 
fluid in the cul de sac.  Although pelvic examination was 
noted to reveal a small fibroid uterus with four "noadnexal" 
masses, the impression was that there was no significant 
gynecological pathology.

Desert Storm demobilization examination in May 1991 revealed 
a diagnosis of uterus fibroids.  It was also noted at this 
time that evaluation in April 1991 noted a history of 
abdominal cramping and that examination had revealed possible 
ovarian cysts, that the veteran was status post ovarian 
cystectomy in May 1990, and that there was back pain possibly 
related to ovarian cysts.  Gynecological consultation the 
following day revealed that the veteran had been followed for 
ovarian cysts with abdominal pain and the provisional 
diagnosis was to rule out an ovarian cyst.  An ultrasound one 
day later was interpreted to reveal fibroids but no ovarian 
cyst and no ovarian cyst or fluid.

Service medical records from February to September 1992 
reflect that in February 1992, the veteran complained of back 
and lower abdominal pain, and it was noted that the veteran 
had been involved in a motor vehicle accident in October 
1991.  In July 1992, gynecological examination revealed no 
masses.  In September 1992, the veteran complained of a yeast 
infection and the assessment was vaginitis.

VA medical examination in March 1993 revealed a diagnosis 
which included soft tissue inflammation in the right inquinal 
area.  X-rays of the pelvis were interpreted to reveal 
negative findings.

VA outpatient records from July 1993 reflect an impression of 
ovulatory pain.  In August 1993, the veteran complained of 
pelvic pain.

SAFB records from July 1994 reflect complaints of pain and 
swelling in the lower abdomen.  The assessment included 
urinary tract infection.

VA outpatient records from February to March 1995 reflect 
that in February 1995, a pelvic ultrasound was interpreted to 
reveal a 6.6 cm by 4.8 cm less echogenic mass at the fundus 
of the uterus, which was suggestive of fibroid.  No cysts 
were noted in the ovaries.  The impression was enlarged 
uterus and less echogenic mass in the fundus of the uterus, 
suggestive of fibroid.  The differential diagnosis was 
endometrioma.  In March 1995, the veteran complained of pain 
from fibroid and the assessment was fibroid.

Service medical records from August to December 1995 reveal 
that in August 1995, the veteran reported a history of a 
fibroid uterus in 1990.  In October 1995, the veteran was 
examined for a profile extension, and it was noted that the 
VA had been making an effort to shrink her large uterine 
fibroid.  In December 1995, the veteran reported a history of 
November 1995 surgery for resection of fibroid tumors of the 
lower abdomen.

March 1996 VA outpatient records reflect that the veteran 
complained of back pain and upper abdominal pain.

A July 1998 VA outpatient record reflects that no masses were 
noted during "repap" examination, and the assessment 
included fibroids and endometriosis.

The Board that any claim that preexisting bilateral ovarian 
cysts and uterine fibroid underwent an increase in disability 
during an active period of service is considered not well 
grounded due to the lack of a nexus between any current 
manifestation of these conditions and the veteran's periods 
of military service.  

The only evidence advanced to support the existence of the 
nexus element of a well-grounded claim is the evidentiary 
assertions of the veteran.  See Caluza v. Brown, supra.  
However, with respect to lay assertions of the veteran, the 
Court has said that claimants unversed in medicine are not 
competent to make medical determinations involving medical 
diagnosis or causation.  In other words, since the veteran 
has had no medical training (there is no indication of any in 
the record), her assertion that increased disability as to 
preexisting bilateral ovarian cysts and uterine fibroid is 
related to certain symptoms she experienced in service or to 
her service-connected sarcoidosis, carries no weight.  See 
Espiritu v. Derwinski, supra.  

As for the medical evidence of record, there is no competent 
medical evidence which offers an etiology of service origin 
for any increase in disability associated with preexisting 
bilateral ovarian cysts and uterine fibroid.  As was noted 
above, while there was an impression of a right ovarian cyst 
during service in May 1991 (this was subsequently not found 
on pelvic ultrasound that same month), and the veteran 
apparently underwent removal of additional abdominal tumors 
during another period of service in November 1995, there is 
no medical opinion that documents an increase in disability 
associated with these occurrences or which connects any such 
increased disability to service or service-connected 
disability.  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that a claim is plausible is required for the 
claim to be well grounded.  Grottveit v. Brown, supra.  

The Board has also considered the applicability of 38 C.F.R. 
§ 3.303(b) as to whether this claim is well grounded.  Savage 
v. Gober, supra.  In this regard, while the veteran may be 
competent to describe the manifestation of symptoms 
associated with her bilateral ovarian cysts and uterine 
fibroid, she is not competent to link those manifestations 
with a specific disability or increase in disability, and 
thus link a current disability to service with lay evidence 
of continuity or chronicity.

As to the issue of aggravation of the veteran's preexisting 
bilateral ovarian cysts and uterine fibroid, the Board 
further notes that under 38 U.S.C.A. § 1153, an increase in 
disability in service must be found prior to invocation of 
any presumption of aggravation, and the evidence of record 
contains no convincing evidence of an increase in disability 
in service.  Under 38 C.F.R. § 3.306(b), aggravation of a 
preexisting condition may not be conceded, where, with 
consideration of all evidence of the disability prior to, 
during, and subsequent to service, the condition underwent no 
increase in severity during service.  Having considered all 
of the evidence of record, the Board finds that aggravation 
of the veteran's preexisting bilateral ovarian cysts and 
uterine fibroid may not be conceded here.  

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for status post bilateral ovarian 
cystectomies, and uterine fibroid, the appeal must be denied.  
No duty to assist the appellant in this claim has arisen.  
The RO's adjudication of the claim does not constitute 
prejudicial error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 
Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(error is harmless if it does not change the resolution of 
appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting well-grounded claims.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).

II.  Entitlement to an Evaluation in Excess of 10 Percent for 
Sarcoidosis for the Period of October 7, 1994 to October 6, 
1996

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Prior to October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 
6603 (the RO had been rating the veteran's sarcoidosis by 
analogy to the criteria for emphysema under the old criteria 
which provided for a 10 percent evaluation for mild 
impairment with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion.  A 30 percent evaluation was provided for moderate 
impairment "with moderate dyspnea occurring after climbing 
one flight of steps or walking more than one block on level 
surface; pulmonary function tests consistent with findings of 
moderate emphysema."  

Severe impairment under Diagnostic Code 6603 and a 60 percent 
evaluation required "exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping; ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health."  Pronounced impairment and a 100 percent 
evaluation required symptoms that were considered 
"intractable and totally incapacitating; with dyspnea at 
rest, or marked dyspnea and cyanosis on mild exertion; 
severity of emphysema confirmed by chest X-rays and pulmonary 
function tests."

Effective October 7, 1996, sarcoidosis is rated under Code 
6846 as follows: 

Cor pulmonale, or; cardiac involvement with congestive 
heart failure, or; progressive pulmonary disease with 
fever, night sweats, and weight loss despite treatment. . . . 
. . . . . . . . . . 100

Pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control. . . . . . . . . . 
. . . . . . . . . . . . . . . 60 

Pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or 
intermittent corticosteroids. . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . 30

Chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment. . . . . . . . . . 
. . . . . . . . . . . . 0

Or rate active disease or residuals as chronic bronchitis (DC 
6600) and extra-pulmonary involvement under specific body 
system involved.

Effective October 7, 1996, chronic bronchitis is rated as 
follows: 

FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo 
or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy . 
. . . . . . . . . . . . . 100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, 
or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). . . . . . . . . . . 
. . . . . . . . . . . . . . . . . 60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted. . . . 
. . . . . . . . . . . 30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted. 
. . . . . . . . . . 10

The history of the subject disability shows that the veteran 
was originally granted service connection for sarcoidosis and 
assigned a 10 percent rating by a rating decision in May 
1993, effective September 1992, based on treatment records 
from Scott Air Force Base (SAFB), service medical records, 
and VA medical examination in March 1993.  Service medical 
records from September 1992 were found to reveal abnormal 
mediastinal soft tissue, and a differential diagnosis of 
adenopathy versus sarcoidosis versus lymphoma.  At the end of 
the month, it was noted that findings were consistent with 
possible sarcoid involving the lungs, and the veteran 
reported chest pain during service.  A November 1992 study 
from SAFB was interpreted to reflect findings compatible with 
sarcoidosis.

An unknown physician's statement from December 1992 notes 
that sarcoidosis was a systemic disease characterized by a 
non-caseating granulomatous reaction of unknown origin.  The 
most common symptoms and signs were fatigue, malaise, cough, 
dyspnea, and chest pain, and muscles, bones, and joint might 
be involved.  Joint involvement might manifest itself as 
arthritis, periarthritis, or arthralgia, and occurred in 2 to 
38 percent of patients in various studies.  Tenosynovitis of 
the wrists and other joint might occur.  Joint symptoms were 
less common in chronic sarcoidosis and joint destruction was 
unusual. 

The physician concludes that the veteran  had documented 
sarcoidosis, and that although her pulmonary disease appeared 
quiescent, her complaints and the presence of probable right 
knee effusion and documented carpal tunnel syndrome were 
compatible with sarcoid arthropathy.  From a pulmonary 
standpoint, it was noted that the veteran had no disability 
resulting from her sarcoid.  It was further noted that 
evaluation by a rheumatologist might be useful in further 
assessing her musculoskeletal complaints.

March 1993 VA medical examination revealed that the veteran 
was being followed at SAFB and continued to report some chest 
pain symptoms.

Thereafter, the RO denied an October 7, 1994 claim for an 
increased evaluation for service-connected sarcoidosis, in 
response to which the veteran perfected the subject appeal.

VA medical examination in November 1994 revealed that the 
veteran reported respiratory difficulty during the last two 
weeks of reserve duty training in August 1994.  She further 
reported that she experienced respiratory difficulty while 
climbing stairs, that she could not climb more than one 
flight of stairs, that she would experience chest pains after 
walking a quarter mile on level ground, and that she 
experienced easy fatigability.  She indicated that her 
problems began in 1992, at which time she had episodes of 
chest heaviness, from mild to severe in intensity, and 
lasting for several hours to days.  She also had shortness of 
breath, and a computed tomography (CT) scan of the chest at 
that time reportedly revealed an abnormal mediastinal soft 
tissue.  A biopsy revealed a sarcoid, and at this time, she 
was not under treatment or medication.  X-rays taken at the 
VA medical center were reportedly negative, as were blood 
studies.  Physical examination of the chest at this time 
revealed tenderness on palpation all along the sternochondral 
junction, and discomfort in the middle of the chest was 
aggravated with deep breaths and with a twisting motion of 
the chest.  

The diagnosis was history of sarcoid, per biopsy, with normal 
chest X-ray, blood chemistries, pulmonary function test (PFT) 
and diffusion capacity of carbon monoxide (DLCO), and chest 
pain secondary to sternochondritis.  Forced expiratory volume 
(FEV)-1 was at 86 percent, FEV-1/forced vital capacity (FVC) 
was at 83 percent, actual, and 87 percent, predicted, and 
DLCO was at 94 percent.

VA outpatient records from February 1995 reflect a diagnosis 
of possible sinusitis, followed by an assessment of sinusitis 
in March 1995.

Service medical records for the period of June 1995 to 
January 1996 reflect that in June 1995, the veteran requested 
a profile evaluation for her pulmonary problems over the 
previous three years.  It was noted that there had been a 
diagnosis of sarcoidosis, and that the veteran had been 
treated for fibroid combination sarcoid, back pain due to 
increased breast size, and fibroid of the uterus.  The 
assessment included history of sarcoidosis.  In August 1995, 
the veteran reported a history of general malaise, fatigue, 
achiness with pain, and swelling of the joints of the hands.  
She also complained of dyspnea with tightness in the chest at 
rest, which was worse with exertion.  It was noted that there 
was a diagnosis of a soft tissue mass in September 1992, and 
that the veteran had recently had pain.  The veteran was 
noted to look fatigued but was otherwise in no acute 
distress.  The assessment was rule out cardiomyopathy, 
mediastinal soft tissue of the abdomen, rule out sarcoidosis, 
and generalized achiness and malaise of questionable 
etiology.

In October 1995, the veteran reported radiating back pain, 
and in December 1995, it was indicated that during the 
previous month, the veteran had undergone a laparoscopy with 
fibroid resection for fibroid tumors of the lower abdomen.  
The assessment was sinusitis and status post-laparoscopic 
surgery.  Later in December 1995, the veteran complained of 
pain all over, including the hands, wrists, left side of the 
neck, and shoulder.  It was noted that there was a history of 
sarcoidosis.  The assessment was to rule out arthritis.  In 
December 1995, there was an assessment of sinusitis.

In January 1996, the veteran was again seen for pain in the 
joints (hands), hips and legs for the previous month, and 
also mid and upper back pain.  The impression included 
sarcoid possible bone involvement versus joint.  

VA outpatient records for the period of March to July 1996 
reflect that in March 1996, the veteran complained of back 
pain and upper abdominal pain, and the assessment included 
sarcoidosis.  In July 1996, the veteran's sarcoidosis was 
noted by history only.

A VA medical opinion from the rheumatology clinic in November 
1997 concluded that there was no evidence to support the 
notion that there was any activity of the veteran's 
sarcoidosis or that the condition was progressive. Pulmonary 
function studies in November 1997 showed forced expiratory 
volume (FEV)-1 was at 77 percent, FEV-1/forced vital capacity 
(FVC) was at 76 percent, actual, and 84 percent, predicted, 
and DLCO was at 90 percent.

A VA fibromyalgia and respiratory examination in December 
1998, concluded that there was no evidence to demonstrate 
that the veteran's fibromyalgia was related to the sarcoid or 
that her sarcoid condition was progressive.

The Board has reviewed the evidence with respect to this 
claim, and first notes that the veteran's sarcoidosis, for 
the period of October 7, 1994 to October 6, 1996, is 
currently rated at 10 percent for mild impairment by analogy 
to pulmonary emphysema under the old criteria for respiratory 
disorders found at 38 C.F.R. § 4.97, Diagnostic Code 6603, in 
effect immediately prior to October 7, 1996.  The rating 
criteria found in this Diagnostic Code immediately prior to 
October 7, 1996, provided a 30 percent rating for moderate 
impairment "with moderate dyspnea occurring after climbing 
one flight of steps or walking more than one block on level 
surface; pulmonary function tests consistent with findings of 
moderate emphysema."  

Based on the above criteria, the Board has reviewed the 
pertinent evidence of record under the criteria in effect 
prior to October 7, 1996, and relevant medical opinions 
regarding symptoms referable to the veteran's service-
connected disability, and notes that while it does reveal a 
history of periodic chest pain, it does not reveal a history 
of diagnostic evidence to support a claim for greater than 
mild impairment.  In fact, the studies that were conducted 
during this time frame did not reveal findings which were 
considered supportive of pulmonary impairment.  While the 
Board notes that the 10 percent criteria permit such an 
evaluation with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion, the criteria for the higher evaluations under 
Diagnostic Code 6603 required some confirmation of pulmonary 
impairment based on pulmonary function studies.  Thus, the 
Board finds that the veteran's symptoms referable to her 
sarcoidosis during this period were not productive of the 
type of symptomatology required for a 30, 60, or 100 percent 
rating under the version of Diagnostic Code 6603 in effect 
immediately prior to October 7, 1996.

Under the rating criteria which became effective October 7, 
1996, there is also no basis for an evaluation greater than 
10 percent. Recent medical reports make no mention of the 
veteran having pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids, the criteria for a 30 percent evaluation 
under Code 6846. Pulmonary function studies conducted in 
November 1997 did not disclose pulmonary impairment of 
sufficient severity to warrant an evaluation higher than 10 
percent under Code 6600. 

Moreover, the Board has also considered whether certain non-
pulmonary symptoms such as variously diagnosed multiple joint 
pain and skin lesions may be considered in assessing 
entitlement to an increased rating in this matter, and has 
concluded that they may not.  In summary, while the Board 
notes the veteran's good faith belief that such symptoms are 
related to her sarcoidosis, her opinion with respect to 
issues of medical causation is of little, if any, value, and 
the unknown physician's statement of December 1992 at best 
poses the possibility of a relationship between certain then-
current pathology and sarcoidosis.  On the other hand, the 
Board is far more persuaded by the opinions of more highly 
specialized examiners in 1997 and 1998, that the veteran's 
non-pulmonary symptoms were not related to her sarcoidosis.

Given the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claim. 38 U.S.C.A. § 
5107 (West 1991).


ORDER

The claim for service connection for status post bilateral 
ovarian cystectomies, and uterine fibroid, is denied.

An increased rating for sarcoidosis is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

